Citation Nr: 0519798	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.D., and E.W.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 until 
April 1946.  He died in January 2000.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Prior to his death, the veteran had established service 
connection for posttraumatic stress disorder (PTSD), rated as 
30 percent disabling.  

2.  The immediate cause of death was cardiorespiratory arrest 
due to or a consequence of acute myocardial infarction due to 
or a consequence of hypertensive cardiovascular disease.

3.  The veteran's cardiovascular disorders began decades 
after service, and were not caused by any service-connected 
disability, including PTSD.

4.  The veteran did not die of a service-connected disability 
and was not totally and permanently disabled due to service-
connected disability at the time of his death.


CONCLUSIONS OF LAW

1.  A heart or cardiovascular disability was not incurred or 
aggravated in service, may not be so presumed, and was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).

3.  The requirements for entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 have not 
been met.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains that her husband's service connected 
psychiatric disability contributed to his death.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

Reviewing the April 2001 letter sent to the appellant, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter 
advised the appellant what information and evidence was 
needed to substantiate the claims.  The letter also advised 
her what information and evidence must be submitted by her, 
namely, any additional evidence and argument concerning the 
claims and enough information for the RO to request records 
from the sources identified by the appellant.  In this way, 
she was advised of the need to submit any evidence in her 
possession that pertains to the claims.  She was specifically 
told that it was her responsibility to support the claims 
with appropriate evidence.  Finally the letter advised her 
what information and evidence would be obtained by VA, 
namely, records like medical records and records from other 
Federal agencies.  Additionally, a supplemental statement of 
the case (SSOC) in September 2001 readjudicated each claim 
after content-compliant notice had been provided, and without 
"taint" from prior adjudications.  She was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
September 2001 SSOC.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to her claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in January 2000, and 
that the immediate cause of death was cardiorespiratory 
arrest due to or a consequence of acute myocardial infarction 
due to or a consequence of hypertensive cardiovascular 
disease.  Prior to his death, the veteran had established 
service connection for PTSD, rated as 30 percent disabling.

Considering the evidence of record, the Board concludes that 
the veteran's psychiatric disability did not contribute 
materially or substantially to his death.  An April 1998 
rating action granted service connection for PTSD and 
assigned a 30 percent evaluation effective in September 1997.  
This rating remained in effect until the veteran's death.  

The record contains VA outpatient records that date between 
1991 and 2000.  The records described the circumstances 
surrounding his death.  In January 2000, while in route to 
the hospital, the veteran collapsed.  Medical personnel 
responded and noted that the veteran was in ventricular 
fibrillation.  He was admitted to the hospital; however, 
resuscitative attempts failed and the veteran succumbed.  

The record contains an April 2001 statement from a VA 
psychologist.  The psychologist noted that he treated the 
veteran in 1998.  The veteran's widow asked him to provide an 
opinion regarding the possibility that her husband's heart 
attack and eventual death were related to PTSD.  The 
psychologist reported that during his lifetime, the veteran 
was reluctant to attend group therapy or engage in 
psychotherapy.  The psychologist reported the widow's 
recollections.  She indicated that the veteran had large mood 
swings.  He became upset easily and did not have patience 
with others.  She indicated that prior to the veteran's 
death, he was visited by a fellow serviceman.  The veteran 
had recently decided to talk about his combat experiences.  
The veteran became upset at the deterioration of his friend's 
memory.  On the day that his friend left and the day of the 
veteran's death, the veteran started to complain of chest 
pain.  He refused to go to a local hospital and insisted on 
going to a VA hospital where he eventually died.  

The psychologist reported that he reviewed medical literature 
regarding PTSD and heart attacks.  He indicated that there 
was no direct evidence that PTSD caused heart attacks or 
heart disease.  The psychologist added:

However, it is known that anger and 
frustration increase blood pressure, at 
least in the short term.  As such in my 
opinion his thwarted attempt to deal with 
his feelings about the war may have 
helped set the conditions for the heart 
attack.  I certainly cannot say that his 
PTSD caused his heart problems, is 
certainly reasonable to believe that 
[h]is agitation and anger may have 
contributed to the problem.  

In April 2001, the appellant submitted a statement from a VA 
physician assistant (PA).  The PA reported:

[The veteran] was under my care until the 
time of his death on January [redacted], 2000.  He 
was being treated for hypertension and 
Post Traumatic Stress Disorder.  It is my 
opinion that the PTSD contributed to his 
hypertension and resulted in difficulty 
to control it.  

The appellant testified at a hearing held in December 2001.  
She reported the veteran's medical history.  She also 
described the veteran's symptoms, which included mood swings, 
uncontrolled anger, nightmares, and agitation.  She stated 
that she checked his blood pressure daily and his episodes of 
elevated readings increased after the 15th anniversary of the 
Vietnam war.  The week prior to his death his anxiety 
increased, especially after his friend, a fellow serviceman, 
arrived for a visit.  She also reported that prior to his 
death, the veteran's physician increased his hypertension 
medication.  

In light of the veteran's medical history, the Board 
requested an independent medical expert (IME) opinion.  A 
board-certified cardiologist submitted a report in March 
2005.  The report noted the veteran's medical history.  In 
providing the analysis, the cardiologist noted that there was 
a strong association between conventional risk factors and 
cardiovascular death.  Further, the veteran had numerous 
cardiovascular risk factors that predisposed him to a 
myocardial infarction, namely obesity, a sedentary life 
style, hypercholesterolemia, and systolic hypertension.  

The physician noted that there is an association between 
stress and myocardial ischemia, infarction, and death.  It 
was noted that he reviewed the medical literature on MedLine.  
Among the 11 articles that concerned PTSD, most related to 
PTSD after a myocardial infarction.  It was pointed out that 
there were several investigations that showed that stress 
could cause myocardial ischemia (a condition in which the 
myocardium is deprived of sufficient nutrient flow to meet 
its needs, causing dysfunction).  A significant study showed 
the triggering of acute myocardial infarction by episodes of 
anger within 2 hours of onset of infarction.  The physician 
reported that in the study regular users of aspirin did not 
show this association.  The cardiologist also noted that 
there have been studies of sudden death triggered by 
earthquakes.  

It was noted that there was a recent review of psychosocial 
risk factors in cardiac patients.  Other factors have been 
identified as contributory to the progression of coronary 
artery disease including Major depression, hostility, marital 
stress, financial stress, and low self esteem.  There was no 
mention of PTSD, except to state that "exposures ranging 
from the death of a child to adverse wartime experiences may 
potentially affect the risk of CAD development and should be 
candidates for study."  The cardiologist also noted that 
many patients with psychosocial factors stress complain of 
chest pain and palpitations.  However, these complaints were 
not noted in the veteran's clinic visits nor were there 
psychosocial factors listed in his medical chart.   

The physician indicated that all the risk factors including 
systolic hypertension were contributory to his heart attack 
and sudden death.  He was also suspicious of the accuracy of 
the hypertensive measurements taken by his spouse and 
considered them unrelated to the readings noted at the VA 
clinic.  

In reporting the conclusion, the cardiologist remarked.

One does not have to have PTSD to have 
extreme emotional upset.  While the 
appellant stated that the patient was 
extremely upset all week, even before the 
visit of his friend, it should be noted 
that the blood pressure and the clinic 
visit on December 29, 1999, were not out 
of the ordinary, as documented above.  It 
should be also be noted that the blood 
pressure was not "doubled" as alleged 
by the appellant, but only moderately 
increased, as noted above.

Thus, I cannot conclude that PTSD 
directly contributed to the patient's 
presumed heart attack and sudden death.  
There were numerous other "conventional 
risk factors" that were the likely the 
causes of the fatal event.

Along with the written brief, the appellant's representative 
submitted various online publications that refer to 
cardiovascular diseases and psychiatric disorders including 
PTSD.

As shown above, the record contains opinions as to the 
etiological relationship between the veteran's death and his 
service-connected PTSD.  The Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence, which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, two medical opinions appear to indicate that 
the veteran's psychiatric disability was a factor in events 
that eventually to his death.  On the other hand, the IME 
concluded that PTSD did not contribute directly to the 
veteran's death.  

After a review of the claims folder, the Board finds the 
statements of the PA and psychologist less than persuasive in 
light of the overall record.  A review of the statement of 
the psychologist is equivocal at best.  He indicated that 
agitation and anger may have contributed to the veteran's 
problem.  However, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
use of the word "may" makes this opinion speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  
Moreover, the psychologist noted that there was no direct 
evidence that PTSD caused heart attacks or heart disease.  
Therefore, the Board finds limited probative value in his 
statements.  

In regard to the PA statement, the Board places greater 
weight on the report of the IME, due to the thorough review 
of the appellant's medical history, his discussion of the 
veteran's symptoms, his discussion of the medical literature, 
and his expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 
70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  He 
thoroughly considered the possibility of the veteran's PTSD 
being related to his death, and rejected it based upon 
reasonable medical principles supported by the medical 
literature.  

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
veteran's PTSD is related to his death.  The evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. §3.102.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for the veteran's death.  

DEA Chapter 35 Educational Benefits

In order for the appellant to be eligible for DEA Chapter 35 
educational benefits she must be the surviving spouse of a 
veteran who died of a service-connected disability or who, at 
the time of death had a total and permanent disability 
evaluation for service-connected disability.  38 U.S.C.A. 
§ 3501; 38 C.F.R. § 21.3021(a).  

As noted above, at the time of the veteran's death, service 
connection was in effect for PTSD, rated as 30 percent 
disabling.  He had not been assigned a total and permanent 
disability rating for this service-connected disability.  
Moreover, in light of the Board's decision with regard to the 
claim for service connection for the cause of the veteran's 
death, the Board finds that the appellant's claim must fail 
for the same reasons.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  

The claim for DEA is denied.





	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


